 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BARKER,                                      No. 2:16-cv-3008 CKD P
12                            Plaintiff,
13               v.                                        ORDER
14    OSEMWINGIE, et al.,
15                            Defendants.
16

17              Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The parties have consented to the jurisdiction of the undersigned magistrate

19   judge for all purposes pursuant to 28 U.S.C. § 636(c) and Local Rule 305(a). ECF Nos. 39, 60.

20   Currently before the court is defendants’ fully briefed motion for summary judgment. ECF No.

21   63.

22         I.         Plaintiff’s Allegations

23              This case proceeds on the second amended complaint, which alleges that defendants

24   Osemwingie and Ramiscal were deliberately indifferent to plaintiff’s serious medical needs.

25   (ECF No. 47.) Specifically, plaintiff alleges that he requires the use of a wheelchair and that he is

26   unable to transfer to and from his wheelchair without assistance. (Id. at 2, ¶ 2.) On March 2,

27   2015, he requested assistance transferring from his wheelchair to the toilet, and Osemwingie and

28   Ramiscal responded to the request. (Id. at 4, ¶ 12.) Plaintiff is a large man, weighing over 250
                                                           1
 1   pounds, and defendants used a Hoyer lift to effectuate the transfer. (Id. at 2, 4, ¶¶ 2, 13.) A

 2   Hoyer lift “is designed to move patients that are unable to stand on their own and/or whose

 3   weight makes it unsafe to move or lift them manually.” (Id. at 4, ¶ 14.) Plaintiff asserts that

 4   instead of using the lift in the way it was intended, by placing the straps underneath his body,

 5   defendants instead placed the straps underneath his arms and attempted to lift him, causing injury

 6   to his back. (Id., ¶¶ 14-16.)

 7      II.       Motion for Summary Judgment

 8                A.      Defendants’ Arguments

 9             Defendants argue that they were not deliberately indifferent to plaintiff’s serious medical

10   needs because they were unaware that he had a chronic back condition or that the Hoyer lift

11   should not have been used. (ECF No. 63-1 at 5-8.) Alternatively, they argue that they are

12   entitled to qualified immunity. (Id. at 8-11.)

13                B.      Plaintiff’s Response

14             Plaintiff opposes defendants’ motion and argues that they knew both that he had a chronic

15   back condition and that improperly using the lift would cause him pain. (ECF No. 67 at 5-7.) He

16   also argues that defendants are not entitled to qualified immunity because the constitutional

17   standard for medical care has long been established. (Id. at 7-8.)

18      III.      Legal Standards for Summary Judgment

19             Summary judgment is appropriate when the moving party “shows that there is no genuine

20   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
21   Civ. P. 56(a). Under summary judgment practice, “[t]he moving party initially bears the burden

22   of proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627

23   F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The

24   moving party may accomplish this by “citing to particular parts of materials in the record,

25   including depositions, documents, electronically stored information, affidavits or declarations,

26   stipulations (including those made for purposes of the motion only), admissions, interrogatory
27   answers, or other materials” or by showing that such materials “do not establish the absence or

28   presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to
                                                         2
 1   support the fact.” Fed. R. Civ. P. 56(c)(1).

 2           “Where the non-moving party bears the burden of proof at trial, the moving party need

 3   only prove that there is an absence of evidence to support the non-moving party’s case.” Oracle

 4   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).

 5   Indeed, summary judgment should be entered, “after adequate time for discovery and upon

 6   motion, against a party who fails to make a showing sufficient to establish the existence of an

 7   element essential to that party’s case, and on which that party will bear the burden of proof at

 8   trial.” Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element

 9   of the nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323. In such

10   a circumstance, summary judgment should “be granted so long as whatever is before the district

11   court demonstrates that the standard for the entry of summary judgment, as set forth in Rule

12   56(c), is satisfied.” Id.

13           If the moving party meets its initial responsibility, the burden then shifts to the opposing

14   party to establish that a genuine issue as to any material fact actually does exist. Matsushita Elec.

15   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). In attempting to establish the

16   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

17   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or

18   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.

19   Civ. P. 56(c). The opposing party must demonstrate that the fact in contention is material, i.e., a

20   fact “that might affect the outcome of the suit under the governing law,” Anderson v. Liberty
21   Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n,

22   809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., “the evidence is such that a

23   reasonable jury could return a verdict for the nonmoving party,” Anderson, 447 U.S. at 248.

24           In the endeavor to establish the existence of a factual dispute, the opposing party need not

25   establish a material issue of fact conclusively in its favor. It is sufficient that “‘the claimed

26   factual dispute be shown to require a jury or judge to resolve the parties’ differing versions of the
27   truth at trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting First Nat’l Bank of Ariz. V. Cities

28   Serv. Co., 391 U.S. 253, 288-89 (1968). Thus, the “purpose of summary judgment is to pierce the
                                                         3
 1   pleadings and to assess the proof in order to see whether there is a genuine need for trial.”

 2   Matsushita, 475 U.S. at 587 (citation and internal quotation marks omitted).

 3            “In evaluating the evidence to determine whether there is a genuine issue of fact, [the

 4   court] draw[s] all inferences supported by the evidence in favor of the non-moving party.” Walls

 5   v. Central Costa Cnty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011) (citation omitted). It is

 6   the opposing party’s obligation to produce a factual predicate from which the inference may be

 7   drawn. See Richards v. Nielsen Freight Lines, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to

 8   demonstrate a genuine issue, the opposing party “must do more than simply show that there is

 9   some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586 (citations

10   omitted). “Where the record taken as a whole could not lead a rational trier of fact to find for the

11   non-moving party, there is no ‘genuine issue for trial.’” Id. at 587 (quoting First Nat’l Bank, 391

12   U.S. at 289).

13      IV.      Legal Standard for Deliberate Indifference

14            To maintain an Eighth Amendment claim based on inadequate medical treatment, plaintiff

15   must show “‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

16   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff

17   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

18   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

19   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal

20   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).
21            Deliberate indifference is a very strict standard. It is more than “mere negligence.”

22   Farmer v. Brennan, 511 U.S. 825, 835, (1994). Even civil recklessness—failure “to act in the

23   face of an unjustifiably high risk of harm that is either known or so obvious that it should be

24   known”—is insufficient to establish an Eighth Amendment claim. Id. at 836-37 & n.5 (citation

25   omitted). A prison official will be found liable under the Eighth Amendment when “the official

26   knows of and disregards an excessive risk to inmate health or safety; the official must both be
27   aware of facts from which the inference could be drawn that a substantial risk of serious harm

28   exists, and he must also draw the inference.” Id. at 837. A plaintiff can establish deliberate
                                                        4
 1   indifference “by showing (a) a purposeful act or failure to respond to a prisoner’s pain or possible

 2   medical need and (b) harm caused by the indifference.” Jett, 439 F.3d at 1096 (citing McGuckin,

 3   974 F.2d at 1060).

 4           Deliberate indifference “may appear when prison officials deny, delay or intentionally

 5   interfere with medical treatment, or it may be shown by the way in which prison physicians

 6   provide medical care.” Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988) (citing

 7   Estelle, 429 U.S. at 104-05). A difference of opinion between an inmate and prison medical

 8   personnel—or between medical professionals—regarding the appropriate course of treatment

 9   does not amount to deliberate indifference to serious medical needs. Toguchi v. Chung, 391 F.3d

10   1051, 1058 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). To establish a

11   difference of opinion rises to the level of deliberate indifference, plaintiff “must show that the

12   course of treatment the doctors chose was medically unacceptable under the circumstances.”

13   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (citation omitted).

14      V.      Undisputed Material Facts

15           At all times relevant to the complaint, plaintiff was incarcerated at the California Health

16   Care Facility (CHCF) where defendants Osemwingie and Ramiscal were employed as Certified

17   Nurse Assistants. Defendants’ Statement of Undisputed Facts (DSUF) (ECF No. 63-2) ¶¶ 4, 8;

18   Response to DSUF (ECF No. 67-2) ¶¶ 4, 8. Plaintiff is confined to a wheelchair and requires

19   assistance to get in and out of the wheelchair. DSUF ¶ 2; Response to DSUF ¶ 2.

20           On the evening of March 3, 2015, plaintiff requested assistance using the toilet, and
21   defendants and a correctional officer reported to his cell to assist him with transferring to the

22   toilet. DSUF ¶ 13; Response to DUSF ¶¶ 13a, 13b. When they arrived, plaintiff was already in

23   his wheelchair. DSUF ¶ 14; Response to DSUF ¶ 14. Ramiscal retrieved the Hoyer lift and

24   Osemwingie told plaintiff that they would be using the lift to transfer him to the toilet. DSUF

25   ¶ 15; Response to DSUF ¶ 15a. Plaintiff responded by complaining that he did not want to use

26   the lift because it hurt his scrotum and claims that he also advised defendants that his back was
27   “messed up.” DSUF ¶¶ 15-16; Response to DSUF ¶¶ 15b, 16. He further insisted that defendants

28   not use the lift and manually lift him instead, and repeatedly mentioned the bullet in his scrotum
                                                        5
 1   and the pain the lift caused to that part of his body. DSUF ¶ 18; Response to DSUF ¶¶ 18a, 18b.

 2            In response to plaintiff’s complaints, Osemwingie suggested that the sling for the lift be

 3   put under plaintiff’s arms, without placing the sling under his legs and scrotum. DSUF ¶ 20;

 4   Response to DSUF ¶ 20b. Osemwingie then placed the sling around plaintiff’s back and under

 5   his arms while Ramiscal brought the lift closer to Osemwingie’s position and Osemwingie

 6   hooked both ends of the sling to the lift. DSUF ¶ 22; Response to DSUF ¶¶ 22a, 22b. As soon as

 7   Osemwingie started the lift, plaintiff screamed out in pain and complained that it would not work

 8   for him and that his back hurt. DSUF ¶ 23; Response to DSUF ¶ 23a; Plaintiff’s Statement of

 9   Facts (PSOF) (ECF No. 67-3) ¶ 57; Response to PSOF (ECF No. 69-1) ¶ 57. Defendants

10   immediately stopped the lift and set plaintiff back in his wheelchair. DSUF ¶ 23; Response to

11   DSUF ¶ 23a, 23b. Defendants then removed the sling and left plaintiff’s cell to report the

12   incident to their supervisor. DSUF ¶ 25; Response to DSUF ¶ 25a. Defendants were directed to

13   other tasks and told that a nurse would attend to plaintiff, and neither had any further contact with

14   plaintiff that evening. DSUF ¶ 25; Response to DSUF ¶¶ 25b, 25c.

15            Prior to plaintiff’s transfer to CHCF on February 27, 2015, no doctor or healthcare

16   provider had issued an order barring the use of the Hoyer lift or other mechanical lift to move or

17   transfer plaintiff. DSUF ¶¶ 3-4; Response to DSUF ¶¶ 3-4. Additionally, on the morning of

18   March 3, 2015, plaintiff was seen by a nursing supervisor to discuss his concerns about using the

19   Hoyer lift. DSUF ¶ 12; Response to DSUF ¶¶ 12a. The nursing supervisor noted in his chart that

20   the Hoyer lift was to be used to transfer him “to ensure inmate/patient’s and staff safety,” and at
21   the time of the incident later that evening, defendants were not aware of any doctor’s orders

22   prohibiting or discontinuing the use of the Hoyer lift on plaintiff. DSUF ¶¶ 12, 27; Response to

23   DSUF ¶¶ 12d, 27.

24      VI.      Discussion

25            The parties are largely in agreement as to what occurred on the evening of March 3, 2015,

26   and their potentially material disputes center primarily on the content of the verbal
27   communications between the parties, whether defendants were aware of plaintiff’s chronic back

28   condition, and whether defendants’ use of the Hoyer lift was appropriate given plaintiff’s
                                                         6
 1   condition. See DSUF ¶¶ 17, 19, 20, 21, 26, 28-30; Response to DSUF ¶¶ 17a, 17b, 19b, 19c, 20c,

 2   21a, 21b, 26a, 28-30; PSOF ¶¶ 44, 51, 54; Response to PSOF ¶¶ 44, 51, 54. However, as

 3   discussed below, these disputes are either ultimately immaterial or are not properly supported by

 4   evidence to create a genuine dispute of fact.

 5          As an initial matter, the court will assume for purposes of the motion that defendants were

 6   aware of plaintiff’s chronic back problems, rendering any disputes as to that fact immaterial. The

 7   disputes as to whether Osemwingie explained that the lift had to be used for safety reasons and

 8   unless there was a doctor’s order to the contrary and whether he explained how the lift would

 9   work are also immaterial. Even if Osemwingie did not tell plaintiff these things, it would not

10   demonstrate deliberate indifference, and plaintiff does not assert that Osemwingie instead made

11   comments indicating that he knew the proposed use of the Hoyer lift would cause plaintiff harm.

12          In support of their motion, defendants submit the expert report of registered nurse

13   Michelle Camicia. (ECF No. 63-5 at 162-67.) Camicia opines that the way in which the lift was

14   used to transfer plaintiff “act[ed] in a similar manner to that of a stand-assist lifting device or an

15   appropriate manual lift with the assistance of two people.” (Id. at 166.) She further opines that

16   both the use of the Hoyer lift and the manner in which it was used to transfer plaintiff were

17   appropriate and met the standard of care and that use of the lift was not contraindicated by

18   plaintiff’s chronic back condition. (Id. at 164-66.) Finally, Camicia did not see “any evidence

19   that [plaintiff’s] back would not have been injured had the Defendants performed a manual lift

20   instead.” (Id. at 166.) Although plaintiff disputes Camicia’s findings, the evidence he presents to
21   support his disputes is insufficient to create a genuine dispute of fact.

22          As evidence that the use of the lift was not appropriate, plaintiff relies on the instruction

23   guide for the Golvo 707 ES, which he asserts is the model of lift used. Response to DSUF ¶¶ 28-

24   30. Defendants’ object to the admissibility of the guide, but even assuming that plaintiff could

25   present the guide in a manner that would be admissible at trial, it does nothing to support his

26   position. (See ECF No. 67-4 at 47-62.) As defendants accurately point out, “[n]othing in the
27   instructions addresses the proper manner in which the lift is to be used when transferring a patient

28   from a sitting position to a sitting position. Only bed transfers are addressed in the instructions.”
                                                         7
 1   (ECF No. 69 at 3-4.) Furthermore, to the extent plaintiff attempts to establish through his own

 2   testimony that it was improper to use the Hoyer lift by putting the sling under only his arms, these

 3   assertions are not properly supported by competent evidence. Though plaintiff is competent to

 4   testify to the methods in which the lift had been used on him in the past, he has not established

 5   that he is competent to testify as to what constitutes proper or improper use of the lift.1 This lack

 6   of evidentiary foundation similarly renders immaterial any disputes the parties have regarding

 7   whether plaintiff made statements about the propriety of using the Hoyer lift in the manner

 8   suggested. Even if plaintiff made such statements, absent some evidence that he advised

 9   defendants that the lift had been used in a similar manner in the past with adverse consequences,

10   his disagreement with defendants’ chosen course of action shows only a difference of opinion.

11   Finally, plaintiff’s claim that a manual lift would not have injured him because previous manual

12   lifts had not (Response to DSUF ¶ 30), even if true, does not establish that use of the Hoyer lift

13   was medically unacceptable.

14          Plaintiff has failed to demonstrate that a material dispute of fact exists as to defendants’

15   knowledge that using the Hoyer lift would cause him harm or as to the appropriateness of using

16   the lift in the manner in which it was used, even considering his chronic back condition.

17   Therefore, even if plaintiff did suffer extreme and prolonged pain as a result of the attempt to

18   move him with the Hoyer lift as he claims, he cannot show that his injury was the result of

19   defendants’ deliberate indifference and defendants’ motion for summary judgment must be

20   granted.
21   ////

22

23
     1
       Plaintiff’s statements that non-parties CO Gonzales and RN Coloma also disagreed with the
     proposed use of the Hoyer lift will be disregarded. PSOF ¶¶ 40-41. These purported statements
24   of fact are supported by only plaintiff’s deposition testimony and defendants argue that they are
     therefore inadmissible hearsay. (ECF No. 69 at 6; ECF No. 69-1 at 3.) Federal Rule of Civil
25   Procedure 56(c)(2) provides that “[a] party may object that the material cited to support or dispute
26   a fact cannot be presented in a form that would be admissible in evidence.” Plaintiff has not
     shown that he could make these statements admissible, but even if the court were to assume that
27   he could do so, the alleged comments are too vague to implicate more than a difference of
     opinion as to how the lift should be used and are wholly inadequate to establish a material issue
28   of fact as to whether the way the lift was used was medically unacceptable.
                                                        8
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Defendants’ motion for summary judgment (ECF No. 63) is granted.

 3            2. This action is dismissed with prejudice.

 4            3. Judgement is entered for defendants.

 5   Dated: March 19, 2020
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9   13:bark3008.msj

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         9
